Citation Nr: 1528486	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for diabetes mellitus Type II (DM-II), and if so whether service connection may be granted.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for diabetic peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for diabetic peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for diabetic peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for diabetic peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for diabetic retinopathy.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen a previously-denied claim seeking entitlement to service connection for DM-II.  The rating decision also denied service connection for prostate cancer.

Also on appeal is a June 2010 RO rating decision that denied service connection for the other service connection claims enumerated on the title page.

In April 2015 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO. A transcript of his testimony is of record.


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision by the Board, the Veteran notified the Board that he wished to withdraw his appeal on the issues of service connection for a kidney disorder and peripheral neuropathy of the left and right lower extremities.

2.  A rating decision in May 2003 denied service connection for DM-II.  The Veteran appealed this decision but subsequently withdrew his appeal.  That decision is final.

3.  Evidence received since May 2003 relates to a previously unestablished fact necessary to substantiate the claim for service connection for DM-II.

4.  Competent and credible evidence indicates the served on the demilitarized zone in Korea during a time in which herbicides were utilized.   

5.  The Veteran is shown to have DM-II and prostate cancer, both of which are presumptively associated with herbicide exposure.

6.  The Veteran is shown to have diabetic retinopathy secondary to DM-II.

7.  The Veteran is shown to have erectile dysfunction secondary to prostate cancer.

8.  The Veteran is not shown to have peripheral neuropathy of the left or right upper extremities.



CONCLUSIONS OF LAW

1.  The requirements for withdrawal of an appeal on the issue of entitlement to service connection for a kidney disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The requirements for withdrawal of an appeal on the issue of entitlement to service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The requirements for withdrawal of an appeal on the issue of entitlement to service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The requirements to reopen the previously-denied claim of entitlement to service connection for DM-II have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The requirements to establish entitlement to service connection for DM-II have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The requirements to establish entitlement to service connection for prostate cancer have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

7.  The requirements to establish entitlement to service connection for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014). 

8.  The requirements to establish entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014). 

9.  The requirements to establish entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014). 

10.  The requirements to establish entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board's action herein grants the Veteran's request to reopen his previously-denied claim seeking entitlement to service connection for DM-II and also grants service connection for DM-II, prostate cancer, diabetic retinopathy and erectile dysfunction.  The discussion below will accordingly be limited to the remaining issues of service connection for peripheral neuropathy of the left and right upper extremities.  
  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation     of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159,   and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The Veteran was provided compliant VCAA notice in by a letter in April 2010, and he had ample opportunity to respond prior June 2010 rating decision on appeal.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records, post service treatment records, and VA treatment records.  The Board notes that a VA examination and opinion was not obtained on the peripheral neuropathy claims.  However, as will be discussed more fully below, there is no competent evidence that the Veteran actually has peripheral neuropathy.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in April 2015, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as     to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)    or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Withdrawal of Issues from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

During his Travel Board hearing in April 2015, the Veteran informed the presiding Veterans Law Judge that he desired to withdraw his appeal seeking service connection for a kidney disorder; this request is recorded in the hearing transcript.  Later in April 2015 the Veteran submitted a letter to the Board stating that he wished to withdraw his claim seeking service connection for peripheral neuropathy of the lower extremities.

The Veteran having withdrawn his appeal on the issues of service connection for a kidney disorder, peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity, there remain no allegations of errors of  fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and the appeal on those issues is dismissed.


New and Material Evidence

A rating decision in May 2003 denied service connection for DM-II.  The Veteran appealed this decision but withdrew his appeal prior to adjudication by the Board.
Accordingly, the May 2003 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  38 C.F.R. § 20.302 (2014).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).   The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection for DM-II is presumptive when a veteran has been exposed to herbicides.  In turn, herbicide exposure can be conceded when a veteran served in certain portions of the demilitarized zone (DMZ) in Korea during the period from April 1968 through July 1969.

The rating decision in May 2003 conceded that the Veteran was stationed in Korea during the time herbicides were used on the DMZ but denied the claim because the Veteran did not serve in a unit that the Department of Defense (DoD) has listed as having been stationed in or near an area of herbicide use.  Since then, the Veteran submitted photographs that he asserts he himself took while serving in Korea; these photographs appear to demonstrate that the photographer was standing within the Korean DMZ.  Thus, the photographs relate to a previously unestablished fact necessary to substantiate the claim for service connection for DM-II.

Reopening of the claim for service connection for DM-II is accordingly warranted, and the appeal is granted to that extent.


Entitlement to Service Connection

Applicable Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes, prostate cancer, and organic disease of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137    (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are  known to have been applied during that period, unless there is affirmative evidence    to establish the claimant was not exposed to any such agent during that service.  38 C.F.R. §  3.307(a)(6)(iv) (2014).

DoD has confirmed that Agent Orange was used from April 1968 up through July 1969 along the DMZ.  DoD defoliated fields of fire between the front line defensive positions and the south barrier fence.  The size of the treated area was a strip of land 152 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  See Veteran Service Center Manager Call March 2003, Staff Policy Item "Agent Orange Outside of Viet Nam."

Service connection may be established for type II diabetes mellitus and prostate cancer if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree  of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran was not assigned to one of the units listed by DoD as having served in or near the Korean DMZ in an area in which herbicides are known to have been sprayed, so he is not entitled to presumptive exposure to herbicides under the provisions of 38 C.F.R. § 3.307(a)(6)(iv) (2014).  However, the Board finds, after resolving all doubt in the Veteran's favor, that the photographs submitted by the Veteran demonstrate that he individually served on the Korean DMZ.  

The Veteran reported he served as a linguist which entailed duties including going to the DMZ.  His service personnel records confirm he studied Korean language in service and upon completion of such studies was assigned as a military intelligence sergeant while in Korea.  One of the photographs submitted appears to have been taken directly at the "civilian control line," which is cited in the Veteran Service Center Manager Call March 2003, Staff Policy Item "Agent Orange Outside of Viet Nam" as an area where herbicides were used.  This demonstrates to the Board's satisfaction that the Veteran served "in or near" an area where herbicides were known to be applied, and the Board accordingly finds that the Veteran was at least as likely as not exposed to herbicides in service.  

The Veteran is shown to be diagnosed with DM-II (see VA treatment note dated in in October 2002).  He has also been treated for prostate cancer (see VA treatment note dated in August 2008).  He is accordingly entitled to service connection for these disabilities as presumptive to herbicide exposure per 38 C.F.R. § 3.309(e) (2014).

Turning to secondary service connection, the Veteran has a history of diabetic retinopathy (see VA treatment note dated in November 2005).  A VA genitourinary compensation and pension (C&P) examiner in December 2008 noted current erectile dysfunction (ED) as a residual of previous radical retropubic prostatectomy.  The Veteran is accordingly entitled to service connection for these disabilities on a secondary basis.

However, the Board finds that the claim for service connection for peripheral neuropathy of the upper extremities must be denied.  Review of the Veteran's medical records that are associated with his claims file shows no indication of peripheral neuropathy, and during his Travel Board hearing the Veteran stated he did not know if he actually had such a disorder.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
As there is no medical evidence of peripheral neuropathy, the Veteran has not presented a claim for which service connection can be considered.  Accordingly, service connection for peripheral neuropathy of the upper extremities is denied.

In sum, based on the evidence of record and analysis above the Board has determined that the criteria have been met for service connection for DM-II, prostate cancer, erectile dysfunction and diabetic retinopathy; those appeals are granted.  The criteria have not been met for service connection for peripheral neuropathy of the left and right upper extremities, and those appeals are denied.

In reaching the above conclusions, the Board has applied the benefit of the doubt doctrine to the claims that are granted.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for peripheral neuropathy of the right and left upper extremities, that doctrine is not applicable to the appeals on those issues.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for service connection for a kidney disorder is dismissed.

The appeal for service connection for peripheral neuropathy of the right lower extremity is dismissed.

The appeal for service connection for peripheral neuropathy of the left lower extremity is dismissed.

New and material evidence has been submitted, and the claim for service connection for DM-II is reopened.

Service connection for DM-II is granted.

Service connection for prostate cancer is granted.

Service connection for diabetic retinopathy is granted.

Service connection for erectile dysfunction is granted.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


